DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 2, 5, 6, 9 and 11 are objected to because of the following informalities:
Claim 1, line 5 “the locking direction” should be - - a locking direction - -.
Claim 2, line 6 “the range” should be - - a range - -.
Claim 2, line 10 “through magnetic force” should be - - through the magnetic force - -.
Claim 5, line 2 “the position” should be - - a position - -.
Claim 6, line 3 “the same side” should be - - a same side - -.
Claim 9, line 6 “the force” should be - - a force - -.
Claim 9, line 10 “the locked position” should be - - a locked position - -.
Claim 11, line 6 “the force” should be - - a force - -.
Claim 11, line 10 “the locked position” should be - - a locked position - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (US Patent No. 9,555,935).
Regarding claim 1, Fiedler discloses a magnetic buckle, including: 
a female buckle, provided with a first magnetic member (see annotated Fig. 3D); 
a male buckle, provided with a second magnetic member (see annotated Fig. 3D); 
the second magnetic member and the first magnetic member attracted to each other in the locking direction of the male buckle and the female buckle, and the male buckle and the female buckle can be mated and locked together in the locking direction (see Fig. 3C and annotated Fig. 3D); 
characterized in that, the female buckle is provided with a locking member that can lock the male buckle so that the male buckle and the female buckle are locked and connected together, the locking member is provided with a third magnetic member, and the third magnetic member can be interact with the second magnetic member and/or the first magnetic member through magnetic force so that it can actuate the locking member to lock the male buckle when the male buckle is mated with the female buckle (see Fig. 3B and annotated Fig. 3D).  
Regarding claim 2, Fiedler discloses, characterized in that: 
the male buckle is provided with a protruding locking tongue (see annotated Fig. 3D); 
the female buckle is provided with a fixing hole for free entry and exit of the locking tongue (see annotated Fig. 3D); 
the locking member is provided with a locking portion (41) that can protrude within the range of the fixing hole so as to lock the locking tongue (see Fig. 3B and annotated Fig. 3D);
when the locking tongue is inserted into the fixing hole, the third magnetic member interacts with the second magnetic member and/or the first magnetic member through magnetic force so that it can actuate the locking portion (41) to protrude within the range of the fixing hole so as to lock the locking tongue (see Fig. 3B and annotated Fig. 3D).  
Regarding claim 5, Fiedler discloses, characterized in that the locking member is a rigid structure, and the position of the third magnetic member relative to the locking member is fixed (see annotated Fig. 3D).  
Regarding claim 6, Fiedler discloses, characterized in that the third magnetic member and the locking portion (41) are arranged on the same side of the fixing hole (see Fig. 2 and annotated Fig. 3D).  

Allowable Subject Matter

Claims 3, 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    559
    621
    media_image1.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677